Exhibit 10.2

 

 

AMENDED AND RESTATED VOTING AGREEMENT

 

THIS AMENDED AND RESTATED VOTING AGREEMENT (“Agreement”) is made and entered
into as of the 6th day of August, 2015, among Lightning Gaming, Inc. (the
“Company”) and the persons listed as the holders of capital stock (“Stock”) on
the signature pages hereto (collectively, the “Stock Holders” and each
individually a “Stock Holder”).

 

WITNESSETH:

 

WHEREAS, the parties hereto had previously entered into that certain Voting
Agreement, dated July 27, 2006 (the “Original Voting Agreement”);

 

WHEREAS, The Co-Investment Fund, II, L.P. (“CI-II”), the Company and Lightning
Poker, Inc., entered into that certain Debt Conversion Agreement, dated August
6, 2015, pursuant to which the Loan Documents and Warrants (both as defined in
the Debt Conversion Agreement) were terminated in consideration for certain
shares of the Company, as more particularly described in the Debt Conversion
Agreement; and

 

WHEREAS, the parties hereto desire to amend and restate the Original Voting
Agreement to provide for, among other things, certain changes to the composition
of the Board of Directors of the Company, which accurately reflect the current
composition of the Board of Directors.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements set
forth herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.                  Board of Directors.

 

(a)                The Board of Directors of the Company shall consist of no
less than three (3) and no more than five (5) members. The number of directors
may not be changed except by amendment of this Agreement and the Bylaws. All
directors shall be elected annually. The Stock Holders hereby agree to vote all
of their Stock for the election of the following candidates to the Board of
Directors:

 

(1)               Two directors from time to time designated by CI-II, one of
which shall initially be Fred Tecce and the other of which shall initially be
Don Caldwell; and

 

(2)               One director from time to time designated by the Stock
Holders, who shall initially be Brian Haveson.

 

(b)               If any of the directors designated pursuant to Section 1(a)
hereof is removed or vacates such position for any reason whatsoever at any
time, including at the request of the person or group selecting such director,
such vacancy shall be filled by the person or group that selected the removed or
resigned director. If the vacancy is filled by such person or group, the Stock
Holders shall consent in writing, or vote or cause to be voted, all of their
Stock in favor of the election of a new designee in compliance with Section
1(a), to replace such former designee as promptly as practicable after the
occurrence of such removal or vacancy.

 



1

 

 

(c)                In addition to the directors designated pursuant to Section
1(a) and Section 1(b), the Company hereby grants observer rights to one
additional person designated by CI-II. As a condition to such appointment such
observer shall be required to sign a confidentiality agreement in form
reasonably satisfactory to the Company. Further the Company reserves the right
to withhold any information and to exclude such representative from any meeting
or portion thereof if access to such information or attendance at such meeting
could adversely affect the attorney-client privilege between the Company and its
counsel, result in disclosure of trade secrets or if the observer is involved in
any matter with a competitor of the Company.

 

(d)               The Company shall reimburse each of the directors for all
reasonable out-of-pocket expenses incurred in attending meetings of the Board of
Directors, meetings of committees of the Board of Directors and on
Company-approved business.

 

(e)                The Board of Directors may create such committees as it deems
necessary or desirable to conduct such business as may properly come before the
Board of Directors. At least one director designated by CI-II shall have the
right to be appointed to each and every committee constituted by the Board of
Directors; provided, however, that any director so appointed in accordance with
this Section 1(e) shall not be obligated to serve on any such committee on which
the director does not agree to serve.

 

(f)                The parties agree that this Section 1 shall be specifically
enforceable in any court of competent jurisdiction in accordance with its terms
against each of them. To the extent possible under applicable law, the Company
shall attempt to enforce compliance with the provisions of this Section 1.

 

2.                  Term. The provisions of this Agreement shall terminate upon
the written consent of CI-II.

 

3.                  Specific Enforcement. The parties expressly agree that they
will be irreparably damaged if this Agreement is not specifically enforced. Upon
a breach or threatened breach of the terms, covenants or conditions of this
Agreement by any party, the Stock Holders, and the Company shall, to the extent
not prohibited by law, in addition to all other remedies, each be entitled to
seek a temporary or permanent injunction, without showing any actual damage,
and/or a decree for specific performance, in accordance with the provisions
hereof.

 

4.                  Directors and Officers Indemnitv Insurance. The Company
shall obtain and maintain directors and officers indemnity insurance to provide
coverage with a face value of $2,000,000. So long as the Company is privately
held, the Company shall use its reasonable best efforts to maintain such
insurance in at least the aforestated coverage amounts. The Company shall use
its best efforts to increase the coverage to a face value of $10,000,000 prior
to the Company’s initial public offering.

 

5.                  Legend. Each new certificate evidencing any of the Stock
shall bear a legend substantially as follows:

 



2

 

 

“The shares represented by this certificate are subject to restrictions on
transfer and may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with and subject to the terms and
conditions of a certain Voting Agreement. Copies of such agreement may be
obtained upon written request to the Secretary of the Company.”

 

6.                  Notices. All notices, requests, consents and other
communications hereunder shall be in writing and shall be personally delivered
or delivered by overnight courier or mailed by first-class registered or
certified mail, postage prepaid, return receipt requested, or sent by fax
machine, or sent by electronic mail, return receipt requested, addressed as
follows:

 

(a)                If to CI-II:

 

The Co-Investment Fund, II, L.P.

150 North Radnor-Chester Road, Suite B101

Radnor, Pennsylvania 19087

Attention: Brian K. Adamsky

Facsimile: (610) 971-2062

 

(b)               If to the Company at:

 

Lightning Gaming Inc.

23 Creek Circle, Suite 400

Boothwyn, Pennsylvania 19061

Attention: Chief Executive Officer

Facsimile: (610) 494-6654

 

(c)               If to a Stock Holder, to his or its address on the books of
the Company.

 

7.                  Integration: Amendments. This Agreement embodies the entire
agreement and understanding among the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof. Unless
otherwise specifically stated herein, neither this Agreement nor any provision
hereof may be waived, modified, amended or terminated except as approved in
writing by (i) the Company, (ii) CI-II, and (iii) the Stock Holders holding more
than 50% of the Stock; provided, further, that any provision herein waived,
modified, amended or terminated with the aforestated approval shall bind all
other parties who do not consent or otherwise expressly approve such waiver,
modification, amendment or termination.

 

8.            Governing Law: Successors and Assigns. This Agreement shall be
governed by the laws of the Commonwealth of Pennsylvania regardless of laws that
might otherwise govern under applicable principles of conflicts of laws and
choice of laws thereof, and shall be binding upon the heirs, personal
representatives, executors, administrators, successors and assigns of the
parties.

 

3

 



 

9.            Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.         Additional Stockholders. As a condition to the issuance of any
shares of capital stock to any person(s) after the date hereof (including any
optionee) who is an executive officer of the Company or who would thereafter own
5% of the capital stock of the Company shall require that such person(s) execute
and deliver a counterpart of this Agreement, agreeing to be bound by this
Agreement.

 

11.         Severability. The illegality, invalidity or unenforceability of any
provisions of this Agreement shall not affect the legality, validity or
enforceability of any other provisions of this Agreement.

 

12.         Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

 

13.         Conflict with Bylaws. In the event of any conflict or
inconsistencies between this Agreement and the Bylaws of the Company, this
Agreement shall control.

 

 

(Signature Page Follows)



4

 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

COMPANY:

 

LIGHTNING GAMING, INC.

 

 

By: ______________________________

Title: ____________________________

 

 

STOCKHOLDERS:

 

THE CO-INVESTMENT FUND, II, L.P.

 

By: Co-Investment Management II, L.P.

Title: General Partner

 

By: Co-Invest II Capital Partners, Inc.

Title: General Partner

 

 

By: ______________________________

Title: ____________________________

 

 

__________________________________

C. Fred Tecce

 

 

__________________________________

Don Caldwell

 

 

__________________________________

Brian Haveson

 

 

__________________________________

Richard Hansen

 

 

__________________________________

Seth Berger

 

 

 

5